DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 17-20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flexible tensioning member comprises a fiber would around at least three bushings”, claim 34, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.   It appears that claim 34 does not apply to the claimed embodiments of this particular application.  Claims 17-37 and 40 appear to be directed to, at least, figures 8-16.  Claim 34 sets forth a fiber wound around at least three bushings which appear to be directed to the embodiments of at least figures 2-5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 23, line 2, the recitation “the ball” lacks positive antecedent basis in the claims.
	With respect to claim 24, the recitation “the ball” lacks positive antecedent basis in the claims. 
	With respect to claim 25, the recitation “a first bore extending through a first cavity” is unclear.  How does a cavity have or accommodate a bore?  In other words, if a cavity is a space and a bore is a space, there is nothing in the cavity that can define a bore.  Claims 26, 27 and 30 have a similar issue, ie, reciting a bore passing/extending through a cavity. 
	With respect to claim 34, it is unclear what is meant by the recitation “fiber would around at least three bushings.”.  It appears that “would” should be ---wound---.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 20, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwartz (U.S. Patent no. 4,097,083).
	
With respect to claim 17, Schwartz discloses a flexible tension member attachment assembly 10 comprising: a) a base (14, 16) having a base end and a top end (at 12); b) a connector disposed 20 at the top end; c) a plurality of bores (34, 36) extending from the base end towards the top end; d) a flexible tensioning member (70, 72) having a first portion (in Figure 1, portion of rope near 70a disposed within groove 36) disposed in a first bore (left side bore 36 in figure 1) from among the plurality of bores and a second portion  (portion of rope near 70b disposed within groove 36) disposed in a second bore (right side bore 36 in figure 1) from among the plurality of bores.

With respect to claim 20, Schwartz discloses the flexible tension member attachment assembly of claim 17 wherein the connector further comprises a cross bore (passageway at 17 through which a connecting portion of rope 70 passes), and the first portion of the flexible tensioning member is connected to the second portion of the flexible tensioning member by a connecting portion (portion of 70 at or around portion 17) of the flexible tensioning member, with the connecting portion being disposed in said cross bore.

With respect to claim 21, Schwartz discloses the flexible tension member attachment assembly of claim 17 wherein the connector is selected from the group consisting of a ball and an eyehole (24, 26).

With respect to claim 22, Schwartz discloses the flexible tension member attachment assembly of claim 17 further comprising a second flexible 72 tensioning member having a third portion (portion of 72 disposed within left side bore 34) disposed in a third bore (left side bore 34 in figure 1) from among the plurality of bores and a fourth portion (portion of 72 disposed within right side bore 34) disposed in a fourth bore (right side bore 34 in figure 1) from among the plurality of bores.

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 18 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth inSchwartz discloses the flexible tension member attachment assembly of claim 17 wherein the top end has a tapered cap (see figure 1 wherein portion 12 shows a tapered cap), wherein the plurality of bores extend from the base end to the surface of the tapered cap.  Claim 19 depends from claim 18 and is therefore also allowed. 

Claims 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 23 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a socket sized and shaped to receive the ball, and a retainer configured to retain the ball within the socket.  Claim 24 depends from claim 23 and is therefore also allowed. 

Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 26, 27, 30 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a crane tensioning assembly comprising: a) a connection block having a plurality of cavities each sized and shaped to receive an end of a flexible tensioning member, the connection block having a first bore extending through a first cavity from among the plurality of cavities; b) a flexible tensioning member having an eye at a first end of the flexible tensioning member, the first end of the flexible tensioning member being positioned in a cavity from among the plurality of cavities with the eye having a centerline coaxial with a centerline of the first bore; and c) a pin disposed in the first bore and extending through the eye.  Claims 26-37 depend either directly or indirectly from claim 25. 
	Claim 40 is allowed over the prior art of record.  
	Claim 40 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a boom; b) a mast coupled to the boom at a first end of the mast; and c) a flexible tension member attachment assembly coupling a second end of the mast to the boom, the flexible tension member attachment assembly comprising: i) a base having a base end and a top end; ii) a connector disposed at the top end; iii) a plurality of bores extending from the base end towards the top end; and iv) a flexible tension member having a first portion disposed in a first bore from among the plurality of bores and a second portion disposed in a second bore from among the plurality of bores.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Curchod discloses a high load connector system.  Ling et al disclose a cable lock. Harken et al disclose a pulley block with a rope.  Samuelsson disclose a hoisting block. Johnson disclose a fastening device. Caldwell disclose a sling. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/